Citation Nr: 1717854	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 13-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for discogenic disease, status post discectomy L5-S1, residuals of laminectomy and discectomy (lumbar spine disability).

2. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979 and from
October 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.

In April 2015, the Board remanded the case for further evidentiary development and adjudication. The claim has now been returned to the Board for further action.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 
38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion, weight-bearing and non-weight-bearing, and that this should be done for both the joint in question and any paired joint. If such testing is not conducted, the examiner should explain why such required testing was not necessary.

In September 2002, April 2011 and September 2015, the Veteran underwent VA examinations of his spine and left lower extremity to determine the severity of these conditions. None of the examinations tested for passive motion, for pain in non-weight-bearing, or for both the joint in question and any paired joint. In addition, none of the VA examiners provided an explanation for why these tests were not necessary. Therefore, the Board finds that the September 2002, April 2011 and September 2015 examinations are inadequate under the standard set forth in Correia, supra, and a remand is thus warranted for a VA examination that tests the range of motion in active and passive motion; weight-bearing and non-weight-bearing motions; and such testing shall be conducted for both the joint in question and any paired joint.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claims. 38 C.F.R. §§ 3.158 and 3.655 (2016).

The Board also notes that in its April 2015 remand, the AOJ was to obtain and associate with the claims file the Veteran's VA treatment records dating since December 2012. VA records from Biloxi VAMC dated December 2012 to December 2013 have since been obtained and associated with the claims file. However, any updated VA treatment records, from December 2013 to present, should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, from December 2013 to present, and associate them with the claims file. 

2. Afford the Veteran a VA examination to determine the current severity of his service-connected lumbar spine disability and his radiculopathy of the left lower extremity in accordance with the requirements of Correia as expressed in this remand. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report. Any indicated studies, including X-ray studies, should be performed.

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, and weight-bearing and nonweight-bearing scenarios for both the joint in question and any paired joint. The examiner should specifically identify the points, if any, at which pain begins. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also state whether pain could significantly limit functional ability during flare-ups or when the lumbar spine or left lower extremity is used repeatedly over a period of time. This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should identify any nerves affected by the lumbar spine disability and radiculopathy of the left lower extremity, as well as degree of impairment, to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner must specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner must also provide an opinion concerning the functional impact of the service-connected low back disability, both alone and combined with the Veteran's other service-connected disabilities, on the Veteran's ability to obtain and maintain substantially gainful employment. 

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

